IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 138 MM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
ANDREW E. GINES,              :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Application for Appointment of Counsel

are DENIED.